DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

This Office action is in response to Applicant’s preliminary amendment filed 22 June 2020.  Claim 1 was canceled.  New claims 2-16 were added.  

Note that the foreign prior arts cited in the IDS were crossed out because no documents were provided.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 2-4, and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 13, 15, and 16 of U.S. Patent No. 10,176,689 B2 in view Walker (US Patent No. 7,391,319 B1).
Claim 2 is met by claim 8 of the patent as follows:
An LED-based light (para. 1), comprising:

a plurality of LEDs disposed within the housing (para. 3);
a controller disposed within the housing (para. 13);
an emergency detector disposed within the housing (para. 9); and
a connector arranged at an end of the housing, wherein the connector configured for physical connection to one or more sockets of the standard light fixture such that, when the connector is physically connected to the one or more sockets, the housing, the plurality of LEDs, the controller, and the wireless signal transmitter are secured in the standard light fixture (para. 11), 
wherein the emergency detector is configured to:
detect an emergency, and 
responsive to detecting the emergency 
transmit an emergency signal to the controller, and

wherein the controller is operable to:
absent receipt of the emergency signal from the emergency detector, operate the plurality of LEDs according to a normal mode for general illumination (it is inherent since the emergency signal from the emergency detector from para. 14 of claim 8 that when there is an emergency the controller switch the operation to the emergency mode, therefore when there is no emergency no switching happens the general illumination mode is used), and 

	With regarding to the feature “transmit an alarm notification to an automatic door locking system remote from the LED-based light”, Walker teaches transmitting a smoke alarm signal to a security door system when alarm situation arises (abstract).  In light of this teaching, it would have been obvious to one of ordinary skill in the art to incorporate this teaching in the patent system for the same advantage as to allow unimpeded entrance and exit as taught in Walker. 
	Claim 3 is met by claim 15 of the patent. 
	Claim 4 is met by claim 16 of the patent. 
	Claim 7 is met by claim 13 of the patent.

Claims 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,176,689 B2 in view Walker (US Patent No. 7,391,319 B1) and Convery (US Patent No. 7,057,517 B1).
	Claims 13, 15, and 16, regarding the emergency detector is configured to, responsive to detecting the emergency, transmit a second alarm notification to an emergency response center remote from the LED-based light, wherein the second alarm notification comprises an indication of a location of the emergency, the concept of sending a signal to provide a location of an emergency situation is old in the art as taught in Convery, wherein it is taught that the location of the emergency is sent by a wireless transmitter to a remote emergency response center remote from the location of the detected alarm (col. 5 lines 19-27).  In light of this teaching, it would have been obvious to one of ordinary skill in the art to incorporate this feature in the patent 
	Claim 14, the examiner takes official notice that transmitting an alarm located in a premises to a fire station or a medical facility is conventional in the art.  Therefore, it would have been obvious to one of ordinary skill in the art to add this feature in the modified system of the present application to include this advantageous feature to allow the fire station or medical facility to dispatch rescue team as soon as possible. 

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 of U.S. Patent No. 10,176,689 B2 in view Walker (US Patent No. 7,391,319 B1) and Roberts (US Pub. No. 2009/0241390 A1).
Claim 5, regarding the emergency is weather emergency, Roberts teaches that weather is an emergency condition that activates lighting panels, communication system and alarm system (para. [0086]). Therefore, one of ordinary skill in the art would have readily recognized applying this concept in the patent system.

Allowable Subject Matter

Claims 6 and 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE BICHNGOC LIEU whose telephone number is (571)272-2978. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 5712723114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE B LIEU/Primary Examiner, Art Unit 2684                                                                                                                                                                                                        
13 Jan 21